—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered February 26, 1993, convicting defendant, after jury trial, of robbery in the first degree, and sentencing him to a term of 12 Vz to 25 years, unanimously affirmed.
The People presented evidence that defendant and the codefendant were observed negotiating a drug transaction with the victim. Defendant and the codefendant produced guns and the drug transaction developed into a robbery and the victim was shot and died shortly thereafter. Some proceeds of the robbery were recovered by the police, who observed defendant and the codefendant fleeing from the scene. As the jury could not be permitted to engage in speculation, the trial court properly denied defendant’s request for a jury charge on the lesser included offense of robbery in the second degree, as there is no reasonable view of the evidence that would support a finding that neither defendant nor codefendant, but, rather, Vargas, a witness, exhibited a gun and fired the fatal shot (People v Glover, 57 NY2d 61). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.